Title: To James Madison from John Quincy Adams, 11 October 1822
From: Adams, John Quincy
To: Madison, James


                
                    Dear Sir
                    Washington 11th October 1822.
                
                In requesting your acceptance of the copy herewith transmitted of a Collection of Documents recently published by me, I think it necessary to ask of your indulgence to overlook that part of it which is personally controversial. The transactions to which it relates having occurred during your Administration and the discussion involving in some degree sanctioned by you, I have thought they would not be without interest to you, on that account as well as because they are of no inconsiderable moment

to the permanent welfare of the Union. I have much satisfaction also in being thus offered the occasion of tendering anew the grateful sense I entertain of that public confidence with which you honour’d me at a time when, as now appears, there were not wanting efforts then unknown to me to shake it. I remain with great Respect, Dear Sir, your very faithful and humble servant
            